Citation Nr: 0821523	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-29 395	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk



INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal of a January 2006 rating decision issued by the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The rating decision denied the veteran's 
claims for entitlement to service connection for bilateral 
hearing loss and for tinnitus.

In January 2007, the veteran failed to appear to testify at 
the Newark, New Jersey RO (Travel Board hearing) regarding 
his current claim.  He has not explained this absence or 
asked to reschedule.  Therefore, the Board will proceed with 
the review of his claim.  38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for or 
to undergo a VA examination which was scheduled in regard to 
his claims for entitlement to service connection for 
bilateral hearing loss and tinnitus. 

2.  Hearing loss disability has never been demonstrated.

3.  Tinnitus has never been demonstrated.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred or 
aggravated during active service, and its incurrence or 
aggravation during service may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2007).

2.  Bilateral tinnitus was not incurred or aggravated during 
active service, and its incurrence or aggravation during 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The duty to notify 

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet.App. 112 (2004).  For claims 
pending on or after May 30, 2008, 38 C.F.R. 3.159 has been 
amended to eliminate the fourth requirement.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

Regardless of the new provision, a letter issued by the RO in 
March 2005 complied with the previous requirement and 
contained a notation that the veteran should send VA any 
information in his possession that pertained to his claim.  
This statement served to advise the veteran to submit any 
evidence in his possession pertinent to the claims on appeal.

The March 2005 letter also notified the veteran of the 
evidence needed to substantiate his claims for service 
connection.  This letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the appropriate person or agency.

The United States Court of Veterans Appeals (Court) has also 
held that that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19  Vet.App. 473 
(2006).  

The veteran has substantiated his status as a veteran and the 
second and third elements of Dingess notice are satisfied by 
the March 2005 letter.  However, the veteran did not receive 
notice about the evidence needed to establish a rating or 
notice regarding an effective date until a March 2006 letter.  
VCAA notice should be provided prior to the initial 
adjudication of the claim.  Pelegrini II.  The timing 
deficiency in the March 2006 letter was cured by 
readjudication in a statement of the case dated in August 
2006.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, all required notice was given. 

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The veteran has not reported any private or VA medical 
records so the RO was unable to assist the veteran in 
obtaining evidence of this type.

The RO made efforts to obtain the veteran's service medical 
records, but in September 2005 was informed that no records 
existed as a result of a 1973 fire at the National Personnel 
Records Center (NPRC).  NPRC indicated that the records could 
not be reconstructed.  NPRC provided confirmation of the 
veteran's service dates and honorable discharge status.  It 
is reasonably certain that further efforts to obtain the 
veteran's service medical records would be futile.  38 
U.S.C.A. § 5103A.

The RO sought alternate sources of records by making requests 
through the Personnel Information Exchange System (PIES) and 
asking the veteran for additional information and any records 
in his possession.  Washington v. Nicholson, 19 Vet.App. 362 
(2005). 

Destruction of service medical records does not create a 
heightened benefit of the doubt, but only a heightened duty 
on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet.App. 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).

While it is unfortunate that the service medical records have 
been destroyed, the veteran has not reported any in-service 
findings of hearing loss or tinnitus.  The veteran also has 
not reported a continuity of symptomatology extending from 
service.

There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  Nor is 
the Board aware of any additional evidence that could assist 
the veteran in substantiating his claim.

In February 2006, the RO scheduled the veteran for a VA 
audiological examination to evaluate any hearing loss and 
tinnitus.  The veteran failed without explanation to appear 
for the March 2006 examination.  Generally when a veteran 
fails to report for a necessary examination scheduled in 
conjunction with an original claim, the claim will be decided 
on the basis of the evidence of record.  38 C.F.R. § 3.655(b) 
(2007).  

The record does not include any letters notifying the veteran 
of the examination or specifically informing him why the 
examinations were needed.  The veteran demonstrated an 
understanding that the examination was necessary to 
substantiate the claim, by requesting such an examination in 
a statement dated in a statement he submitted in June 2005.

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties". United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926). Therefore, it must be 
presumed that the Secretary and the Board properly discharged 
their official duties by properly handling claims submitted 
by the veteran.  The presumption of regularity is not 
absolute; it may be rebutted by the submission of "clear 
evidence to the contrary".  Statements made by the veteran 
are not the type of clear evidence to the contrary which 
would be sufficient to rebut the presumption of regularity.  
Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 
64 (1992).  At a minimum, to rebut the presumption there must 
be an assertion that the subject notice was not received.  
Baxter v. Principi, 17 Vet. App. 407 (2004).  

In this case it must be presumed that the VA Medical Center 
complied with regular procedures and notified the veteran of 
the scheduled examination.  In the statement of the case, the 
veteran was informed of the RO's finding that he had failed 
to report for the scheduled examination.  The veteran has 
made no assertion that he failed to receive of the notice of 
the examination.  

In any event, the threshold for triggering VA's duty to get 
an examination has not been crossed.  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In this case the veteran has made not reported any in-service 
disease or injury, has not reported a continuity of 
symptomatology, and has not reported current symptoms or 
treatment.  There is no medical evidence of current 
disability, much less of a link between a current disability 
and service.

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA. See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
It is clear from the above, that VA has done its utmost to 
develop the evidence with respect to the veteran's claim.  
Any failure to develop this claim rests with the veteran 
himself.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12  Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Demonstration of continuity of symptomatology is an 
alternative method of establishing the second and third 
Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection can also be established for a chronic 
disease, including sensorineural hearing loss as a disease of 
the central nervous system, first shown to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I.  Entitlement to service connection for bilateral hearing 
loss.

Applicable laws in hearing loss claims

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley, 5 Vet. 
App. At 157.  When audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 
5 Vet. App. at 160.

An examination for hearing impairment for VA purposes must be 
conducted by a state licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without hearing aids.  38 C.F.R. § 4.16(a) (2007).

Analysis

There is essentially no evidence of hearing loss at any time.  
The veteran has reported only that he is claiming service 
connection for that disability, but has not reported any 
symptoms, nor has he reported any disease or injury in 
service.  His representative has also advanced no specific 
contentions as to this matter, and the claims folder contains 
no medical evidence, or reports of medical evidence.

The veteran has not been shown to have a hearing loss 
disability of either ear, as defined by 38 C.F.R. § 3.385.  

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110; 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
United States Court of Appeals for the Federal Circuit 
observed that the structure of these statutes "provided 
strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and 
VA's interpretation of the law requiring a present disability 
for a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(the law limits entitlement for service- related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Therefore, in the absence of 
proof of present disability there can be no successful claim.

The weight of the evidence is against a grant of service 
connection. As such, the benefit of the doubt rule is not for 
application and the claim is denied.  38 U.S.C.A. § 5107(b). 

II.  Entitlement to service connection for tinnitus.

There is also no evidence of tinnitus in the veteran's file, 
nor does the veteran contend that he suffered any in-service 
injury.  He has similarly reported no current symptomatology.

In order to establish service connection, a claimant must 
have a current disability. Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  To constitute a current disability, there 
must be evidence of the claimed condition at the time of the 
claim for benefits, as opposed to some time in the distant 
past.  Gilpin v. Brown, Id.  The veteran claimed entitlement 
to service connection in January 2005, and there was no 
evidence of a current disability at that time, nor has there 
been evidence of a current disability since that time.

In the absence of a current disability, service connection 
cannot be established under any possible theory of 
entitlement.

VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because there is no evidence of a 
current disability, and the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


